Title: William Munford to Thomas Jefferson, 6 October 1817
From: Munford, William
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Richmond.
October 6th 1817—
                    
                    In obedience to instructions from the President & Directors of the Literary fund, I send you a Pamphlet containing sundry documents on the subject of a system of public Education for the State of Virginia, and have the honour to be,
                    
                        with great respect, your friend & fellow-citizen
                        Wm Munford, Clerkto the Literary fund.—
                        
                    
                